                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION


ADRIENNE C. CROOM,                                   )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 4:18-CV-6-D
NANCY A. BERRYHILL, Acting Commissioner              )
of Social Security,                                  )
                    Defendant.                       )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court adopts the. conclusions in the
M&R [D.E. 17]. Plaintiff's motion for judgment on the pleadings [D.E. 12] is GRANTED,
defendant's motion for judgment on the pleadings [D.E. 14] is DENIED, and the action is
REMANDED to the Commissioner under sentence four of 42 U.S.C. § 405(g).


This Judgment Filed and Entered on November 16, 2018, and Copies To:
Kristin G. Oakley                            (via CM/ECF electronic notification)
Amanda B. Gilman                             (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
November 16, 2018                            (By) /s/ Nicole Sellers
                                              Deputy Clerk
